 NORTHERN PETROCHEMICAL COMPANY311Northern Petrochemical CompanyandDouglas K.Morgan.Case 38-CA-1127November23, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING ANDJENKINSOn September 20, 1971, Trial Examiner Morton D.Friedman issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda brief in support of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings,' and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatRespondent,NorthernPetrochemicalCompany,Morris, Illinois, its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer's recommended Order.1The Respondent has excepted to certain credibility findings made bythe Trial Examiner It is the Board's established policy not to overrule aTrialExaminer's resolutions with respect to credibility unless the clearpreponderance of all of the relevant evidence convinces us that theresolutions were incorrect.Standard Dry Wall Products, Inc,91 NLRB 544,enfd. 188 F 2d 362 (C A. 3) We have carefully examined the record andfind no basis forreversinghis findingsWe note, however, that in affirming the Trial Examiner's finding thatRespondent violated Sec. 8(a)(3) and (I) of the Act, we do not rely on thetestimony of John Harding, Respondent's industrial relations manager, totheeffect thatVan Lauwe left his previous position because of adisagreement with his former employer concerning a union organizationaldrive and subsequent electionanswer to the complaint, the Respondent, while admittingcertain allegations of the complaint, denied the commissionof any unfair labor practices.Pursuant to notice, the hearing in this case was heldbefore me at Rock Island, Illinois, on June 22, 1971. Allparties were represented and were afforded full opportunityto be heard, to introduce relevant evidence, to present oralargument, and to file briefs. Oral argument was waived.Briefswere filed by counsel for the General Counsel andthe Respondent. Upon consideration of the entire record,including the briefs of the parties, and upon my observationof each of the witnesses as they appeared before me, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Delaware corporation, maintains anoffice and manufacturing facility at Morris, Illinois, whereit is engaged in the business of manufacturing, processing,and selling polyethylene material and products. During the12-month period immediately preceding the issuance of thecomplaint herein, a representative period, Respondent soldand shipped from its plant at Morris, Illinois, finishedproducts of a value in excess of $50,000 to points outsidethe State of Illinois. During the same period the Respon-dent purchased and caused to be transferred and delivereddirectly to its Morris, Illinois, plant goods and materials ofa value in excess of $50,000 which were transported to saidplant directly from States other than the State of Illinois.It is admitted, and I find, that Respondent is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDIt is admitted, and I find, that International ChemicalWorkers Union is a labor organization within the meaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The IssueThere is but a single issue presented by the pleadings andthe contentions of the parties. The issue is:Did the Respondent discriminatorily refuse to hireDouglas K. Morgan because of Morgan's union activities?TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMORTON D. FRIEDMAN, Trial Examiner: Upon a chargefiledonMarch 8, 1971, by Douglas K. Morgan, anindividual, the officer-in-charge for Subregion 38 of theNational Labor Relations Board, herein called the Board,issued a complaint on April 16, 1971, against NorthernPetrochemical Company, herein called the Company or theRespondent, alleging violations of Section 8(a)(3) and (1) ofthe National Labor Relations Act, as amended (29 U.S.C.Sec. 151,et seq.),herein called the Act. In its duly filedB.The FactsAs noted above, the Respondent at its Morris, Illinois,facilitymanufactures or is planning to manufacturepolyethylene products. The installation, as of the date ofthe hearing, had not as yet been completed. However, theplant was completed for the purpose of manufacturingethylene-oxide and ethylene-glycol. According to JamesVan Lauwe, an industrial relations representative of theRespondent, the manufacture of ethylene and polyethylenerequires the use of highly skilled technicians both in theoperations processes and in the maintenance of equipment.The equipment consists largely of vessels, compressors, and194 NLRB No. 54 312DECISIONSOF'NATIONALLABOR RELATIONS BOARDpiping which must undergo tremendous pressure reachingsome 31,000 pounds per square inch. According to theseindividuals, the maintenance of this equipment requiresindividuals who have had experience on such high pressureequipment over a period of some time. According to VanLauwe, for an individual to qualify for maintenance on theethylene and polyethylene processing equipment he wouldhave to have had experience working on heavy piping, largevalves, pumps, vessels, and also have the ability to dowelding and repairing of large turbines.In order to staff its new plant at Morris, Illinois, theRespondent, on December 7, 1970, placed an advertise-ment in the Clinton, Iowa, paper asking for chemicaloperators for positions to be filled with salaries up to $909per month. The Respondent's advertisement also called fortrainees who would be given 2 months of classroom andthen on-the-job training. The advertisement instructedthose who were interested to call Van Lauwe at a listedtelephone number.Douglas K. Morgan, the Charging Party herein, was andstillisamaintenance mechanic working for HawkeyeChemical, Co., a fertilizer manufacturer, in Clinton, Iowa.Morgan saw the Respondent's advertisement and, thinkingthat perhaps he would qualify for a maintenance mechan-ic'sposition with the Respondent at its Morris, Illinois,plant, called Van Lauwe on the telephone. He did thisdespite the fact that the advertisement did not specificallyask for maintenance people. However, when he called VanLauwe,Van Lauwe expressed an interest in hiringmaintenance people. According to Morgan, when he spoketo Van Lauwe on the telephone, Van Lauwe asked him tocome down to a local motel for an interview but Morganexplained that he did not have the time. Van Lauwe tookMorgan's name and address and stated that he would sendMorgan an employment application. According to Morgan,during that conversation Van Lauwe asked Morgan wherethe latter worked. Morgan told Van Lauwe-that he workedatHawkeye Chemical. Van Lauwe told Morgan that thelatter had somewhat of the background that the Respon-dent was seeking since he had worked in a chemical plant.Then Van Lauwe asked Morgan for more details ofMorgan's work.Morgan told Van Lauwe that he wasprincipally doing millwright work, that he worked in gearboxes, compressors, pumps, and "stuff like that." VanLauwe asked Morgan if the latter had welded and Morganansweredthat he had a bad eye and never welded. AfterVan Lauwe told Morgan that he would send the latter anemployment application, Van Lauwe asked Morgan if thelatterbelonged to a union at Hawkeye and Morgananswered in the affirmative. Van Lauwe then said "theunion hasn't done you too much good out there moneywise,have they." Morgan answered no that the union had not.Then Van Lauwe repeated that he would send Morgan anapplication and that Morgan should fill the same out andreturn it to Van Lauwe. That was the end of theconversation.According to Van Lauwe, the conversationwas some-what different. Van Lauwe testified that he merely askedMorgan what work Morgan did at Hawkeye and Morganstated that he was a "B mechanic." Thereafter, Van Lauwemerely toldMorgan that he would send the latter anapplication. Van Lauwe did ask Morgan if the latter wouldcome to the motel for an interview and Morgan told himthat he did not have the time. Van Lauwe denied that heasked Morgan if the latter could weld or that Van Lauwesaid anything about a union. Van Lauwe maintained intestifying that the conversation was confined to askingMorgan what the latter did at Hawkeye and the promise tosend Morgan an application.In due time Morgan received the application which hecompleted and returned to Van Lauwe. Thereafter, onJanuary 4, 1971, Van Lauwe sent to Morgan a letter statingthat a representative of the Respondent would be inClinton, Iowa, on January 12, at a motel, to test individualsin the Clinton area who had made application foremployment. The letter went on to state the exact date andtime and place of the examination. On January 12, 1971,Morgan took the examination which was given by VanLauwe. Approximately 12 individuals took the test at thesame time as Morgan.EvidentlyMorgan successfully passed the test given byVan Lauwe and on January 21, 1971, Van Lauwe sent toMorgan a letter, which was probably a form letter, advisingMorgan that the latter had successfully completed "ourinitial requirements for employment." The letter went on tostate that in the near future they would be contactingMorgan regarding"permanent employmentwith NorthernPetrochemical Company."Within a short time thereafter,Morgan'swife received atelephone call from Van Lauwe who stated that he wouldlike to talk to Morgan about coming to Morris, Illinois, foran interview.Van Lauwe left instructions for Morgan tocallhim the next night.Morgan did so and set up anappointment for February 9 at 10 in the morning in Morris,Illinois.At that telephone call Van Lauwe told Morgan thatthe latter should bring his wife over; that the Respondentwould pay mileage and other expenses.Morgan appeared for the interview with Van Lauwe atthe appointed time. According to Morgan, Van Lauweasked Morgan what the latter could work on and what kindof work he was doing at his present employment. Morgananswered that he worked for the most part on gear boxes,pumps, compressors,and "stuff like that."Then VanLauwe asked Morgan if the latter could work on heavypiping.Morgan answered that he had worked on piping upto 2 inches,that some of the piping was screwed piping andthe rest was welded; that he had acted as a welder's helperon the welded pipe. Morgan was then asked if he couldwork on reciprocating compressors.Morgan answered thathe had worked on them.Thereupon Van Lauwe asked Morgan if the latter was aunion member and Morgan answered in the affirmative.Then Van Lauwe asked Morgan if the latter held anyoffices and Morgan again answered in the affirmative andexplained that he was recording secretary of the union andthat he had'been chief steward and had been on anegotiating committee.Then Van LauweaskedMorganhow they liked the union out at Morgan's presentemployment. Morgan answered that they were angry at theunion because the last two times they were negotiating theywere held up from striking by reason of the Internationalunion's failure to give the required30-daynotice to the NORTHERN PETROCHEMICAL COMPANY313FederalMediation Service. Thereupon, Van Lauwe toldMorgan that Van Lauwe did not think he could hireMorgan because of the latter's union affiliation. Then VanLauwe asked Morgan if the latter understood. Morgananswered that he did not and that he thought he was beingcondemned before he had a chance. Thereupon, Morganoffered tosigna paper that he would not try to bring theUnion in for a year. With that, Van Lauwe asked if Morgancould leave the office for 5 minutes because Van Lauwehad a telephone call to make. Morgan thereupon left theroom and sat in the receptionist's office for about 5minutes.Thereafter Van Lauwe came out, called Morganback into his office, and told Morgan that because of thelatter's affiliation with the union Van Lauwe could not hirehim. Van Lauwe further explained that even if Morgan gotby Van Lauwe, the maintenance superintendent wouldrefuse to hire Morgan.Thereupon Morgan told Van Lauwe that Morgan hadbeen turned down on another job because of his unionactivities.Van Lauwe agreed that that could have been andthen Morgan asked about the expenses. Van Lauwe toldMorgan to send a letter with his mileage and expenses andthe Respondent would pay it.A few days later Morgan received a letter, datedFebruary 10, 1971, signed by J. M. Harding, manager ofindustrial relations for Respondent, stating that Morgan'sbackground and experience had been thoroughly reviewedbut that another applicant had slightly nearer thebackground specified in their employment standards andhe had been hired rather than Morgan. However, the letterinformed Morgan that his correspondence would be kepton file and should a suitable vacancy develop in the futurethe Respondent would contact Morgan.According to Van Lauwe, he told Morgan at the outset ofthe interview the work that was going to be done at theRespondent's plant and he told him something about thecompany benefits explaining to him that the reason for theinterviewwas tolearna littlemore about Morgan'sbackground and experience. He then asked Morgan what aB mechanic at Hawkeye Chemical Company did. Morganresponded that he worked on pumps, valves, and piping.Then Van Lauwe asked Morgan if the latter could docarpentry, insulating, painting, and welding and whetherMorgan had worked on large reciprocating compressors.Morgan answered that he could do carpentry, insulating,and painting but he did not weld. Van Lauwe again askedMorgan about work on large reciprocating compressorsand Van Lauwe got the impression from Morgan's answerthathe had not done work on large reciprocatingcompressors at all. Then Van Lauwe asked Morganwhether the latter did simple or heavy piping and Morgansimply answered that he did normal piping work.Then Van Lauwe asked Morgan what else the latter didatHawkeye.Morgan replied that he was recordingsecretary for the Chemical Workers and that he had beenon the negotiating committee for the last contract. ThenMorgan asked Van Lauwe if they had a union at theRespondent's plant. Van Lauwe answered that they had nounion and that it was the Respondent's intention to keeprunningthe plant that way by paying good salaries, havinggood benefits, and an excellent safety program and, moreimportant, excellent communications up and down the line.Van Lauwe then asked Morgan to have a seat in the foyerwhile Van Lauwe reviewedMorgan's file.After about 5minuteshe called Morgan back in and told the latter thatbecause of his lack of ability to weld and lack of experienceon large reciprocating compressors that Van Lauwe did notbelieve he could sell Morgan's background and experienceto the maintenance departmentmanager.Then Morgan told Van Lauwe that Morgan had beenturned downseveral times at a complexin Clinton, Iowa,because of his union activities. He also told Van Lauwe thatMorgan had been offered a job as a foreman at ClintonCorn Products which left Van Lauwe with the impressionthatMorgan had probably not given them an answer as ofthat point. This, according to Van Lauwe, ended theinterview.Van Lauwe further testified that he had been giveninstructions by the individuals who were responsible for themaintenance of the plant equipment with respect to thekind of experience they considered desirable in theindividualswho were to be hired for the maintenancedepartment.They desired individualswho had hadexperience on equipment and machinery such as they weregoing to have in the polyethyleneunit.The skills that wererequiredwerea broad background in mechanical mainte-nance and repair. Theyalso desiredan individual whocould weld, could handle high pressure piping, and work onlarge compressors and turbines and related equipment suchas pumpsand vessels.According to Van Lauwe, from hisconversationwithMorgan, and the application whichMorgan had filed with the Respondent, he decided Morgandidnot have sufficient experience with this type ofequipment to qualify Morgan for hire or for reference to themaintenancesupervisors for their appraisal of Morgan'sabilities. In fact, according to Van Lauwe, at the time thathe interviewed Morgan they had just started to advertise formaintenancepeople and had done so in places throughoutthe country where there were plants which were engaged inthemanufacture of polyethylene. Van Lauwe additionallytestified that they had had little or no success in theiradvertising for maintenance people even in those placeswhere there were plants which were in the business ofmanufacturing low density polyethylene. This was sobecause therequirements wereso high that very fewindividuals in the United States could qualify for the workthat had to be done. Van Lauwe also stated that at theRespondent's facility in Moms,Illinois,they had alreadyengaged amaintenancecontractor to do the work ofmaintenancefor both the part of the plant that there wasalready operating and intended to use the same mainte-nance contractor for the bulk of the maintenance to bedone in the low density polyethylene facility. The onlyindividuals theywere goingto hire on the Respondent'sown maintenance staff of approximately 11 would behighly skilled and have all the qualifications necessary forthe performance of the work necessary to maintain theRespondent's equipment.And their work was to besupplemented by the maintenance contractor.JohnHarding, industrial relationsmanager at theRespondent's plant, testified that he had had experiencethroughout a number of the plants of the Respondent in the 314DECISIONS OF NATIONAL LABOR RELATIONS'BOARDUnited States and that they employed a total of approxi-mately 1,200 employees and had never had an unfair laborpractice charge filed against them prior to the one filed inthe instant proceeding. He estimated that approximately 50percent of the employees that were working for theRespondent at the Respondent's Morris, Illinois, plant hadbeen union members before coming to work for theRespondent. In addition, two employees of the Respon-dent's plant testified that each had been involved in unionactivities prior to their being employed by the Respondentand that the Respondent knew of this. Nevertheless, theyhad not only been hired but had progressed in the plant tohigher positions than those for which they were first hired.On the other hand, General Counsel's witness, ChfJames, an employee of Hawkeye Chemical, who wasinterviewed in December 1970 by Van Lauwe at Clinton,Iowa, was asked by Van Lauwe what James thought aboutthe union. Additionally, Ambrose Dannels, maintenancesupervisor of Hawkeye Chemical, testified that Morgan wasa competent maintenanceemployee whopossessed theskillsand knowledge to successfully work on the type ofequipmentwhichwas used in the manufacture ofpolyethylene at the Respondent's plant.C.Analysis and Concluding FindingsCounsel for the General Counsel contends that Morgan'sversion of the conversations between Morgan and VanLauwe is the one which should be accepted and that it isabundantly apparent from Morgan's version that Morganwas refused employment by the Respondent, through VanLauwe, because of Morgan's admitted union activities inhis position with Hawkeye Chemical.On the other hand, Respondent argues that Van Lauwe'sversion isthe one that is truthful and should be relied on tomake a finding that Morgan was refused employmentbecause he did not possess the qualifications to performmaintenancework required by the Respondent.Van Lauwe had been in the Respondent's employ only afew months before the events herein. His most recentexperience in personnel work was with another employer,which positionVan Lauwe left because he had adisagreement with an official of the former employerconcerning an organizationaldrive andan election which aunion had won. This could well have conditioned VanLauwe's attitude toward hiring a union minded jobapplicant, especially one who was a union officer and amember of the negotiating committee. That this is a strongprobability is borne out by the fact that another witness oftheGeneral Counsel, Clif James, also testified that VanLauwe in the job interview in Clinton, Iowa, asked Jameswhat the latter thought about unions. James was not hiredby the Respondent and his testimony was unrefuted byVanLauwe. I, therefore, credit it. Accordingly, from this andfrom my observation of the witnesses, I conclude thatMorgan's version of the conversation between Morgan andVan Lauwe is the more acceptable and plausible.Additionally, I note that even in Van Lauwe's version of theinterview of February 9, there is little to demonstrate thathis questioning of Morgan's ability and experience wasmore than shallow and cursory. He did not ask Morgan todescribe his work in depth.In making this credibility resolution, I have considered,as argued by the Respondent, that if Van Lauwe had notwanted to hire a union activist he could have rejectedMorgan during their earlier telephone conversation whenhe allegedly asked Morgan if the latter belonged to a union.However, at that time Van Lauwe did not possess theknowledge, which he acquired during the February 9interview,thatMorgan was a strong union adherent and anofficer of the Chemical Workers and a member of itsnegotiating committee.Accordingly,I find and conclude thatVan Lauwe toldMorgan on February 9, 1971, that Van Lauwe could nothireMorgan because of the latter's union affiliation. Inview of this and in view of the lack of depth of inquiry intoMorgan's experience and ability, I conclude that Morganwas not hired because of his union membership andactivities. This conclusion is bolstered by the testimony ofAmbrose Dannels,maintenancesupervisor of HawkeyeChemical and Morgan's immediate superior that Morganwas, indeed,an experienced chemical plant maintenanceman who could and did perform well on the type ofequipment used by the Respondent.Ihave considered the testimony of John Harding,Respondent's industrial relations manager,thatRespon-dent does not have an antiunion policy and that it has neverbeen involved before in an unfair labor practice proceed-ing.But,the actionsof Van LauweareRespondent'sresponsibility and it must therefore be held liable for suchactivity.Accordingly, I find that Respondent has discriminatorilyrefused to hire Douglas K. Morgan in violation of Section8(a)(3) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activity of the Respondent set forth in section III,above,occurring in connection with the operations of theRespondent set forth in section 1, above, have a close,intimate,and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.V. The RemedyHaving found that the Respondent has engaged incertain unfair labor practices it will be recommended that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent, on February 9, 1971, andthereafter,refused to employ Douglas K. Morgan inviolation of Section 8(a)(1) and (3) of the Act, I shallrecommend that Respondent offer Morgan immediate andfull reinstatement at the same or substantially equivalentposition to which he would have been entitled had he notbeen discriminated against, without prejudice to hisseniority or other rights or privileges, and make him wholefor anyloss of earningshe may have suffered by reason ofthe discrimination against him, by paying to him a sum ofmoney equal to the amount that he would normally haveearned as wages from the date of the discrimination against NORTHERN PETROCHEMICAL COMPANY315him to the date of the offer of employment,less his netearnings.'Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaningof Section 2(5) of the Act.3.By discriminatorily refusing to employ Douglas K.Morgan on February 9, 1971, and thereafter to discouragemembership in International Chemical Workers Union,Respondent has engaged in unfair labor practices withinthe meaning of Section 8(a)(3) of the Act.4.By interfering with, restraining, or coercing employ-ees in the exercise of their rights guaranteed by Section 7 oftheAct on or about February 9, 1971, Respondent hasengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 2consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto ensure that said notices are not altered, defaced, orcovered by any other material. No other material relative tothis matter shall be posted during this period.(c)Notify the Regional Director for Subregion 38, inwriting, within 20 days from the date of the receipt of thisDecision, what steps the Respondent has taken to complyherewith.41F.W.Woolworth Company,90 NLRB 289. The backpay obligation ofRespondent to Morgan shall include payment of interestat the rate of 6percent per annum to be computed in the mannerset forthin Isis Plumbing& Heating Co,138 NLRB 716.2 In the event no exceptions are filedas provided by Sec 102.46 of theRules and Regulations of the NationalLaborRelations Board, thefindings,conclusions,and recommended Order hereinshall, as provided inSec. 102.48 of theRules and Regulations,be adopted by the Board andbecome its findings, conclusions,and Order,and allobjections theretoshall be deemedwaived forall purposes.3 In the eventthat theBoard'sOrder is enforcedby a Judgment of aUnited StatesCourt of Appeals, the wordsin the noticereading "Posted byOrder of the National LaborRelations Board" shall be changed to read"PostedPursuant to a Judgment of theUnited States Court of AppealsEnforcingan Order of the National LaborRelations Board."4 In the eventthat thisrecommendedOrder is adopted by the Boardafter exceptionshave been filed,this provision shall be modifiedto read:"Notify theRegionalDirectorfor Subregion 38, in writing,within 10 daysfrom the date of thisOrder, whatsteps the Respondenthas taken tocomply herewith.""ORDERRespondent,NorthernPetrochemicalCompany, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Discouraging membership in or activities on behalf ofInternational Chemical Workers Union, or any other labororganization, by refusing to hire, or in any other mannerdiscriminating against its employees in regard to their hireor tenure of employment or any term or condition ofemployment.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to form,join,assist,or be represented by International ChemicalWorkers Union, or any other labor organization, to bargaincollectively through representatives of their own choosingor to engage in other concerted activity for the purpose ofcollective bargaining, or other mutual aid or protection, orto refrain from any and all such activity.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Offer to Douglas K. Morgan immediate employmentat thesameor substantially equivalent position at which hewould have been employed had he not been discriminatedagainst,without prejudice to his seniority or other rightsand privileges, and make him whole for any loss of paysuffered in the manner set forth in the section hereofentitled "The Remedy."(b)Post at its Morris, Illinois, facility copies of theattached noticemarked "Appendix." 3 Copies of saidnotice,on forms provided by the Regional Director forRegion 38, after being duly signed by the Respondent'srepresentative, shall be posted by the Respondent immedi-ately upon receipt thereof and be maintained by it for 60APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in or activitieson behalf of International Chemical Workers Union orany other labororganization,by refusing to hire, or inany othermanner,discriminating against our employ-ees inregard to their hireor tenureof employment orany term or condition of employment.WE WILL NOT in any othermannerinterferewith,restrain, or coerce our employees in the exercise of theirright to form, join,or assist,or to be represented by anylabor organization, to bargain collectively throughrepresentatives of their own choosing, or engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any or all such activities.WE WILL offer to Douglas K. Morgan immediateemployment at thesameor substantially equivalentposition at which he would have been employed had henot been discriminatedagainst,without prejudice to hisseniority or other rights and privileges, and make himwhole for any loss of pay suffered as a result of thediscrimination, together with interest at the rate of 6percent per annum.WE WILL- notify Douglas K. Morgan, if he ispresently serving in the Armed Forces, of his right tofull reinstatementupon application in accordance withthe Selective Service Act and the Universal Military 316DECISIONSOF NATIONALLABOR RELATIONS BOARDTraining And Service Act, as amended,after dischargeThis is an official notice and must not be defaced byfrom the Armed Forces.anyone.NORTHERN PETROCHEMICALThis notice must remain posted for 60 consecutive daysCOMPANYfrom the date of posting and must not be altered,defaced,(Employer)or covered by any other material.Any questions concerning this notice or compliance withDatedByitsprovisionsmay be directed to the Board'sOffice,(Representative)(Title)Savings Center Tower,10th Floor,411 Hamilton Boule-vard,Peoria, Illinois 61602, Telephone 309-673-9061, Ext.282.